DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 05/15/2021, with respect to the rejection(s) of claims 1-19, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1), Wheeler (Wheeler – US 2008/0228400 A1) and Okajima (Okajima – US 2013/0128048 A1). 

As to claim 1, Hoetzer discloses an object detection apparatus comprising: 
a housing (Hoetzer: FIG. 4) configured to be connected to a bottom surface of a vehicle (Hoetzer: c: In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10), said housing (Hoetzer: FIG. 4) comprising:
one or more sensors (Hoetzer: [0002]-[0003] and FIG. 1 the first sensor 15 and/or the second sensor 20) configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the entire vehicle including space in vicinity of the vehicle to detect an object located within said predetermined scanning space (Hoetzer: [0018]-[0019], [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle));
a sensor extraction mechanism (Hoetzer: [0025], [0037] and FIG. 5-6), which exposes the one or more sensors outside of the housing to a predetermined distance (Hoetzer: [0023]-[0026], [0037] and FIG. 4-6: FIG. 5 illustrates the second sensor 20 in a protracted state or position. The second sensor 20 is located above the outer surface 205 of the vehicle 10 and, in the protracted position, is ready to execute a 360-degree scan. As a result of being above the to enable scanning of said predetermined scanning space by the one or more sensors (Hoetzer: [0037] and FIG. 5-6: The second sensor 20 is located above the outer surface 205 of the vehicle 10 and, in the protracted position, is ready to execute a 360-degree scan. As a result of being above the outer surface 205, the second sensor 20 has an unobstructed view of the area surrounding the vehicle 10. The second sensor 20 is protracted above the outer surface 205 by, for example, an electro-mechanical actuator (not shown) coupled to the second sensor 20. The second sensor 20 also includes rotary controls for rotating the second sensor 20 through a 360-degree angle);
a detection processor configured to: 
activate the sensor extraction mechanism to expose the one or more sensors for performing the scan (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree);
activate the one or more sensors to scan the predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6); 
receive scan data from the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6);
analyze the scan data to determine a hazardous object has been detected (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted ; and 
generate a notification that a hazardous object was detected within the predetermined scanning space (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile warning, or a combination thereof. The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120)).

Hoetzer does not explicitly disclose: a housing configured to be connected to an undercarriage of a vehicle; one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space; and a detection processor configured to: receive an indication that the vehicle is stationary.

However, it has been known in the art of monitoring environment surrounding a vehicle to implement one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees, as suggested by Brown, which discloses one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees (Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another).
Therefore, in view of teachings by Hoetzer and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer to include one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees, as suggested by Brown. The motivation for this is to implement a known alternative one or more sensors for capturing a 360 degree surrounding a vehicle.

The combination of Hoetzer and Brown does not explicitly disclose a housing configured to be connected to an undercarriage of a vehicle.
However, it has been known in the art of vehicle sensor design system to implement a housing configured to be connected to an undercarriage of a vehicle, as suggested by Wheeler, which discloses a housing configured to be connected to an undercarriage of a vehicle (Wheeler: Abstract, [0033]-[0034], FIG. 1, and FIG. 3: In one embodiment of the invention shown in FIG. 3A, sensing device 308 is located between front wheels 350 and 360, so as to be in the center of vehicle 310. As shown in FIG. 3A, sensing device 308 can be affixed to undercarriage 354 of vehicle 310 or any part of vehicle 310 where sensing device 308 can adequately sense the identifiers of the markers of a lane boundary).
Hoetzer, Brown, and Wheeler it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer and Brown, to include a housing configured to be connected to an undercarriage of a vehicle, as suggested by Wheeler. The motivation for this is to implement a known available/alternative location for attaching a sensor(s) of a vehicle.

The combination of Hoetzer, Brown, and Wheeler does not explicitly disclose one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space; and a detection processor configured to: receive an indication that the vehicle is stationary.
However, it has been known in the art of vehicle sensor design system to implement one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space; and a detection processor configured to: receive an indication that the vehicle is stationary, as suggested by Okajima, which discloses one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The imaging section 11 may have infrared detection capability. This capability permits detection of infrared radiation energy emitted from a child or small animal. An area corresponding to the detected infrared radiation energy may be highlighted on ; and a detection processor configured to: receive an indication that the vehicle is stationary (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The process begins. When the process begins, the vehicle 20 is at stop (step V1). When the vehicle 20 is at stop, the imaging section 11 is in the non-imaging state. In step U1, the driver performs an operation adapted to unlock the doors of the vehicle 20. In response to this operation, the doors of the vehicle 20 are unlocked in step V2. Then, in step S1, the control section 14 receives a door unlocking signal indicating the unlocking of the doors. The control section 14 can recognize that the driver will soon enter and start up the vehicle 20. Then, the process proceeds to step S2).
Therefore, in view of teachings by Hoetzer, Brown, Wheeler, and Okajima it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, and Wheeler, to include one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space; and a detection processor configured to: receive an indication that the vehicle is stationary, as suggested by Okajima. The motivation for this is to inform a driver detected obstacle(s) surrounding a bottom vehicle.

As to claim 2, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection apparatus is connected to a vehicle processor and a vehicle power source (Brown: column 3 lines 37-46 and FIG. 1 the central processing unit 112 and the vehicle battery 210: The term electrical device 300 is being used to refer to a computer or smart phone. The central processing unit 112 is adapted to be wired to a vehicle battery 210 of the vehicle 200. Moreover, a power wire 117 extends from the central processing unit 112 to the vehicle battery 210. The invention 100 draws electricity from the vehicle battery 210 of the vehicle 200).

As to claim 3, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, further comprising a connection means to connect the detection apparatus to the surface (Hoetzer: [0006], [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6: In some embodiments, the first sensor 15 is coupled to a different location or portion of the vehicle 10, such as a rear portion of the vehicle 10, a side portion of the vehicle 10, or to a top portion of the vehicle 10. In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10, Brown: Abstract, column 2 lines 56 - column 3 lines 15, column 3 lines 59 - column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12).

As to claim 5, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1 wherein the detection processor is further configured to:
activate the sensor extraction mechanism to retract the one or more sensors upon receiving an end scan indication (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The control section 14 causes the imaging section 11 to start capturing an image in response to the supplied startup signal. Then, the process proceeds to step S4. In step S4, the imaging section 11 starts to capture an image. Then, the video processing section 12 subjects an imaging signal to given processing, as a result of which the images of the bottom of the vehicle and the surrounding area are displayed on the video output section 13 as illustrated, for example, in FIG. 9…When the driver checks the safety of the bottom of the vehicle with no child or obstacle around, the process proceeds to step U5. In step U5, the driver performs a startup operation to move the gear lever from the park to drive position. In response to the startup operation, the drive system of the vehicle 20 is activated in step V4. In step S5, the control section 14 receives a parking cancellation signal indicating that the parking has been cancelled. Then, the process proceeds to step S6);
deactivate the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], [0039],  FIG. 1, FIG. 3 and FIG. 4-6: If the controller 55 determines that each critical situation has been avoided, it relinquishes control of the steering and braking subsystems, and the second sensor 20 is retracted below the outer surface of the vehicle 10 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: In step S6, the control section 14 causes .

As to claim 8, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection processor is further configured to receive a scan indication to initiate the scanning of the predetermined scanning area (Hoetzer: [0018]-[0019], [0025], [0031], [0037], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan. After executing the scan, the controller 55 determines whether the primary critical situation remains a critical situation (step 135) and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The control section 14 causes the imaging section 11 to start capturing an image in response to the supplied startup signal. Then, the process proceeds to step S4. In step S4, the imaging section 11 starts to capture an image. Then, the video processing section 12 subjects an imaging signal to given processing, as a result of which the images of the bottom of the vehicle and the surrounding area are displayed on the video output section 13 as illustrated, for example, in FIG. 9…When the driver checks the safety of the bottom of the vehicle with no child or obstacle .

As to claim 9, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the sensor extraction mechanism comprises an elevation mechanism (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12), which moves the sensor platform along the predetermined axis to enable the one or more sensors to detect objects located within a designated distance from the surface (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12).

As to claim 10, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 9 further comprising the object detection apparatus of claim 9, further comprising an external cover, to seal the external housing when the object detection apparatus is not performing (Hoetzer: [0036], and FIG. 4-5: The second sensor 20 is usually retracted beneath the outer surface 205 of the vehicle 10. In the embodiment shown, the second sensor 20 is located at the top of the vehicle 10. However, in other embodiments, the second sensor 20 is positioned at other locations as described above. The second sensor 20 is housed in a recess 200. The recess 200 is a cutaway portion of the roof 210 of the vehicle 10. In some embodiments, the recess 200 includes a cover portion (not shown) that covers the second sensor 20 when it is retracted beneath the top 205 of the vehicle 10. The cover provides additional protection from dirt, debris, and other environmental elements, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12).

As to claim 11, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection processor is further configured to activate a camera to provide an image or video of the hazardous object (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The video processing section 12 may handle detection. For example, the same section 12 handles skin color detection. An area in which skin color has been detected may be .

As to claim 12, Hoetzer, Brown, Wheeler, and Okajima discloses all the object detection apparatus limitations as claimed that mirrors the object detection apparatus limitations in claims 1 and 9-10; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 9-10, and the details are as followings:
an object detection apparatus, comprising:
a housing (Hoetzer: FIG. 4) configured to be connected to an undercarriage of a vehicle (Hoetzer: c: In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10, Wheeler: Abstract, [0033]-[0034], FIG. 1, and FIG. 3: In one embodiment of the invention shown in FIG. 3A, sensing device 308 is located between front wheels 350 and 360, so as to be in the center of vehicle 310. As shown in FIG. 3A, sensing device 308 can be affixed to undercarriage 354 of vehicle 310 or any part of vehicle 310 where sensing device 308 can adequately sense the identifiers of the markers of a lane boundary, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12), said housing comprising:
one or more sensors (Hoetzer: [0002]-[0003] and FIG. 1 the first sensor 15 and/or the second sensor 20) configured to simultaneously detect a combined predetermined (Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5:  scanning space of 360 degrees (Hoetzer: [0018]-[0019], [0025]-[0026]: If the first sensor 15 detects a second vehicle (or an object such as a deer or a pedestrian) in front of the vehicle 10 and beyond the safe driving distance, the controller 55 monitors the distance between the vehicle 10 and the second vehicle. As the distance between the vehicle 10 and the second vehicle approaches the safe driving distance, the controller 55 extends the second sensor 20 from a first position to a second position and radially scans the area surrounding the vehicle 10 to monitor the second vehicle. If the distance between the vehicle 10 and the second vehicle is or becomes less than the safe driving distance, the controller 55 determines that a critical situation exists and uses the information from first and second sensors to initiate an evasive driving maneuver (by generating commands or control signals to control braking, steering, and drivetrain components of the vehicle to, for example, slow the vehicle, change its direction, or cause it to accelerate),  [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle)) beneath the undercarriage of the vehicle to detect an object located within said predetermined scanning space (Hoetzer: [0018]-[0019], [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle) and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The imaging section 11 may have infrared ;
a sensor platform supporting the one or more sensors (Hoetzer: FIG. 4-5 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12);
an elevation mechanism (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12), which moves the sensor platform along a predetermined axis outside of the housing to a predetermined distance to enable the one or more sensors to detect objects located within the predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12); 
a detection processor configured to:
receive an indication that the vehicle is stationary (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The process begins. When the process begins, the vehicle 20 is at stop (step V1). When the vehicle 20 is at stop, the imaging section 11 is in the non-imaging state. In step U1, the driver performs an operation adapted to unlock the doors of the vehicle 20. In response to this operation, the doors of the vehicle 20 are unlocked in step V2. Then, in step S1, the control section 14 receives a door unlocking signal indicating the unlocking of the doors. The control section 14 can recognize that the driver will soon enter and start up the vehicle 20. Then, the process proceeds to step S2); 
activate the elevation mechanism to expose the one or more sensors to the predetermined distance for performing the scan (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12);
activate the one or more sensors to scan the predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12);
receive scan data from the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12);
analyze the scan data to determine a hazardous object has been detected (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan. After executing the scan, the controller 55 determines whether the primary critical situation remains a critical situation (step 135) and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12); and 
generate a notification that a hazardous object was detected within the predetermined scanning space (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile warning, or a combination thereof. The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120) and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The driver may be notified by voice or alarm sound. For example, a message "Please check under the vehicle on the images." may be played when the images of the bottom 21 of the vehicle 20 and the surrounding area are displayed. Further, if a child or obstacle is detected by the above infrared detection capability or detection process, a message "A child or obstacle may be under your car. Please check." may be played. Playing such a message prevents the driver from overlooking the presence of a child or obstacle on the images and starting the vehicle 20 by mistake. Still further, if it is determined through a video recognition ,
an external cover, to seal the housing and the enclosed one or more sensors when the sensors are inactivate (Hoetzer: [0036], and FIG. 4-5: The second sensor 20 is usually retracted beneath the outer surface 205 of the vehicle 10. In the embodiment shown, the second sensor 20 is located at the top of the vehicle 10. However, in other embodiments, the second sensor 20 is positioned at other locations as described above. The second sensor 20 is housed in a recess 200. The recess 200 is a cutaway portion of the roof 210 of the vehicle 10. In some embodiments, the recess 200 includes a cover portion (not shown) that covers the second sensor 20 when it is retracted beneath the top 205 of the vehicle 10. The cover provides additional protection from dirt, debris, and other environmental elements, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12).

As to claim 13, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the detection apparatus is connected to a vehicle processor and a vehicle power source (Brown: column 3 lines 37-46 and FIG. 1 the central processing unit 112 and the vehicle battery 210: The term electrical device 300 is being used to refer to a computer or smart phone. The central processing .

As to claim 14, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, further comprising a connection means to connect the detection apparatus to the surface (Hoetzer: [0006], [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6: In some embodiments, the first sensor 15 is coupled to a different location or portion of the vehicle 10, such as a rear portion of the vehicle 10, a side portion of the vehicle 10, or to a top portion of the vehicle 10. In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10, Brown: Abstract, column 2 lines 56 - column 3 lines 15, column 3 lines 59 - column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12).

As to claim 17, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the detection processor is further configured to:
activate the elevation mechanism to lower the sensor platform upon receiving an end scan indication (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The control section 14 causes the imaging section 11 to start capturing an image in response to the supplied startup signal. Then, the process proceeds to step S4. In step S4, the imaging section 11 starts to capture an image. Then, the video processing section 12 subjects an imaging signal to given processing, as a result of which the images of the bottom of the vehicle and the surrounding area are displayed on the video output section 13 as illustrated, for example, in FIG. 9…When the driver checks the safety of the bottom of the vehicle with no child or obstacle around, the process proceeds to step U5. In step U5, the driver performs a startup operation to move the gear lever from the park to drive position. In response to the startup operation, the drive system of the vehicle 20 is activated in step V4. In step S5, the control section 14 receives a parking cancellation signal indicating that the parking has been cancelled. Then, the process proceeds to step S6);
deactivate the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], [0039],  FIG. 1, FIG. 3 and FIG. 4-6: If the controller 55 determines that each critical situation has been avoided, it relinquishes control of the steering and braking subsystems, and the second sensor 20 is retracted below the outer surface of the vehicle 10 and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: In step S6, the control section 14 causes the imaging section 11 to stop capturing an image. Then, the control section 14 causes the contained drive section 15 to rise. The same section 15 rises and stops at a given position. The imaging section 11 is covered by the protective members, thus switching the same section 11 into the non-imaging state).

As to claim 18, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the detection processor is further configured to receive a scan indication to initiate the scanning of the predetermined scanning area (Hoetzer: [0018]-[0019], [0025], [0031], [0037], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan. After executing the scan, the controller 55 determines whether the primary critical situation remains a critical situation (step 135) and Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The control section 14 causes the imaging section 11 to start capturing an image in response to the supplied startup signal. Then, the process proceeds to step S4. In step S4, the imaging section 11 starts to capture an image. Then, the video processing section 12 subjects an imaging signal to given processing, as a result of which the images of the bottom of the vehicle and the surrounding area are displayed on the video output section 13 as illustrated, for example, in FIG. 9…When the driver checks the safety of the bottom of the vehicle with no child or obstacle around, the process proceeds to step U5. In step U5, the driver performs a startup operation to move the gear lever from the park to drive position. In response to the startup operation, the drive system of the vehicle 20 is activated in step V4. In step S5, the control .

Claims 4, 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1), Wheeler (Wheeler – US 2008/0228400 A1) and Okajima (Okajima – US 2013/0128048 A1) and further in view of Schraga (Schraga – US 2013/0242103 A1). 

As to claim 4, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, further comprising a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The driver may be notified by voice or alarm sound. For example, a message "Please check under the vehicle on the images." may be played when the images of the bottom 21 of the vehicle 20 and the surrounding area are displayed. Further, if a child or obstacle is detected by the above infrared detection capability or detection process, a message "A child or obstacle may be under your car. Please check." may be played. Playing such a message prevents the driver from overlooking the presence of a child or obstacle on the images and starting the vehicle 20 by mistake. Still further, if it is determined through a video recognition process that there is, for example, an obstacle under the bottom 21 of the vehicle 20 without displaying any images of the bottom 21 of the vehicle 20, only an alarm sound or message may be played. This contributes to reduced burden on the driver in terms of checking) except for the claimed limitations of a transceiver for transmitting the notification.
a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object, as suggested by Schraga, which discloses a transceiver (Schraga: [0046] and FIG. 4 the transceiver 290: a transceiver 290 and transducer elements 305 through 308 via wired leads 210, or alternatively, via wireless interfaces. In this regard, the transducer elements 305 through 308 may be coupled to the controller 235 through wireless links, such as, for example, optical or electromagnetic frequency communications devices (for example, infrared diode transceivers, radio frequency transceivers, etc.)) for transmitting the notification to user computerized device to notify a user of the detection of the object (Schraga: Abstract, [0040], [0050],  and FIG. 4 the controller 235 of FIG. 4 (included in the TC 15 of vehicle 130 in FIG. 1) is located in the vehicle 130 and generates a notification message that notifies the vehicle 110, via the transceiver 290 (of FIG. 4) that is located in vehicle 130, that the vehicle 110 is too close to vehicle 130 and that the vehicle 110 should slow down. In generating the notification message, the controller 235 considers, for example, ambient conditions, such as, for example, whether it is raining, or whether the temperature is below freezing, so as to determine a proper following distance for vehicle 110. In response, depending on the particular configurations for the controller 235 set by the user of vehicle 110, the vehicle 110 may automatically decelerate and/or apply the vehicle's brakes to slow down the vehicle 110, and/or a warning message to slow down may be displayed to the user of vehicle 110 via display 250).
Therefore, in view of teachings by Hoetzer, Brown, Wheeler, Okajima and Schraga, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, Wheeler, and Okajima to include a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object, as suggested by Schraga. The motivation for this is to transmit a notification message to other vehicle.

As to claim 6, Hoetzer, Brown, Wheeler, Okajima and Schraga disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the notification is transmitted to a user computerized device (Schraga: [0047]-[0048] and FIG. 4 the display 250: the display 250 may be a portable computer device, such as, for example, a personal data assistant (PDA), a telephone device, a portable music player, a portable game device, or any other portable computer device capable of displaying still and/or moving images, which may be coupled to the controller 235 via a wired or wireless communication link)  as a text message, a video message, an image message, and a combination thereof (Schraga: [0040], [0047]-[0049], [0072], [0085], and FIG. 4 the display 250: The displayed message may include, for example, a textual message notifying the user of vehicle 110 that the vehicle 110 is dangerously close to the vehicle 130 and that user should slow down, change lanes to avoid a collision, or take some other remedial action).

As to claim 15, Hoetzer, Brown, Wheeler, Okajima and Schraga disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, further comprising a transceiver (Schraga: [0046] and FIG. 4 the transceiver 290: a transceiver 290 and transducer elements 305 through 308 via wired leads 210, or alternatively, via wireless interfaces. In this regard, the transducer elements 305 through 308 may be coupled to the controller 235 through wireless links, such as, for example, optical or electromagnetic frequency communications devices (for example, infrared diode transceivers, radio frequency transceivers, for transmitting the notification to user computerized device to notify a user of the detection of the object (Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The driver may be notified by voice or alarm sound. For example, a message "Please check under the vehicle on the images." may be played when the images of the bottom 21 of the vehicle 20 and the surrounding area are displayed. Further, if a child or obstacle is detected by the above infrared detection capability or detection process, a message "A child or obstacle may be under your car. Please check." may be played. Playing such a message prevents the driver from overlooking the presence of a child or obstacle on the images and starting the vehicle 20 by mistake. Still further, if it is determined through a video recognition process that there is, for example, an obstacle under the bottom 21 of the vehicle 20 without displaying any images of the bottom 21 of the vehicle 20, only an alarm sound or message may be played. This contributes to reduced burden on the driver in terms of checking and Schraga: Abstract, [0040], [0050],  and FIG. 4 the controller 235 of FIG. 4 (included in the TC 15 of vehicle 130 in FIG. 1) is located in the vehicle 130 and generates a notification message that notifies the vehicle 110, via the transceiver 290 (of FIG. 4) that is located in vehicle 130, that the vehicle 110 is too close to vehicle 130 and that the vehicle 110 should slow down. In generating the notification message, the controller 235 considers, for example, ambient conditions, such as, for example, whether it is raining, or whether the temperature is below freezing, so as to determine a proper following distance for vehicle 110. In response, depending on the particular configurations for the controller 235 set by the user of vehicle 110, the vehicle 110 may automatically decelerate and/or apply the vehicle's brakes to slow down the vehicle 110, and/or a warning message to slow down may be displayed to the user of vehicle 110 via display 250).

As to claim 16, Hoetzer, Brown, Wheeler, Okajima and Schraga disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the notification is transmitted to a user computerized device (Schraga: [0047]-[0048] and FIG. 4 the display 250: the display 250 may be a portable computer device, such as, for example, a personal data assistant (PDA), a telephone device, a portable music player, a portable game device, or any other portable computer device capable of displaying still and/or moving images, which may be coupled to the controller 235 via a wired or wireless communication link) as a text message, a video message, an image message, and a combination thereof (Schraga: [0040], [0047]-[0049], [0072], [0085], and FIG. 4 the display 250: The displayed message may include, for example, a textual message notifying the user of vehicle 110 that the vehicle 110 is dangerously close to the vehicle 130 and that user should slow down, change lanes to avoid a collision, or take some other remedial action).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1), Wheeler (Wheeler – US 2008/0228400 A1) and Okajima (Okajima – US 2013/0128048 A1) and further in view of and Ikeda et al. (Ikeda – US 2012/0056734 A1). 

As to claim 7, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the notification notifies that the hazardous object is detected (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The driver may be notified by voice or alarm sound. For example, a message "Please check under the vehicle on the images." may be played when the images of the bottom 21 of the vehicle 20 and the surrounding area are displayed. Further, if a child or obstacle is detected by the above infrared detection capability or detection process, a message "A child or obstacle may be under your car. Please check." may be played. Playing such a message prevents the driver from overlooking the presence of a child or obstacle on the images and starting the vehicle 20 by mistake. Still further, if it is determined through a video recognition process that there is, for example, an obstacle under the bottom 21 of the vehicle 20 without displaying any images of the bottom 21 of the vehicle 20, only an alarm sound or message may be played. This contributes to reduced burden on the driver in terms of checking), except for the claimed limitations of the notification provides activating a light in a vehicle to notify that the hazardous object is detected.
However, it has been known in the art of vehicle monitoring to implement the notification provides activating a light in a vehicle to notify that the hazardous object is detected, as suggested by Ikeda, which discloses the object detection apparatus of claim 1, wherein the notification provides activating a light in a vehicle to notify that the hazardous object is detected (Ikeda: Abstract, [0036]-[0040], [0045], [0052], [0054]-[0059], and FIG. 2-8: when the blind spot level equals one, the control management unit 44 sends a request to the lamp control signal generating unit 45a to generate second notification pattern signals, and the lamp control module 51 adds the lamp operating signals corresponding to the second notification pattern signals for the lamp to the hazard lamp 5 and, for example, the hazard lamp 5 flashes at a shorter interval than the flashing pattern 2, as flashing pattern 2. Also, when the blind spot level equals two, the control management unit 44 sends a request to the lamp control signal generating unit 45a to generate third notification pattern signals, and the lamp control module 51 adds the lamp operating signals corresponding to the third notification pattern signals for the lamp to the hazard lamp 5 and, for example, the hazard lamp 5 flashes at a very short interval which is flashing pattern 3. At this time, having a plurality of hazard lamps 5 flash in an alternating manner such as having a row of lamps flash sequentially is preferred in order to prompt the driver to go around to the other side of the vehicle and check for obstacles).
Therefore, in view of teachings by Hoetzer, Brown, Wheeler, Okajima, and Ikeda it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, Wheeler, and Okajima, to include the notification provides activating a light in a vehicle to notify that the hazardous object is detected, as suggested by Ikeda. The motivation for this is to inform a driver detected obstacles surrounding a vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1), Wheeler (Wheeler – US 2008/0228400 A1) and Okajima (Okajima – US 2013/0128048 A1) and further in view of Arceo et al. (Arceo – US 9,845,046 B1).

As to claim 19, Hoetzer, Brown, Wheeler, and Okajima disclose the limitations of claim 1 further comprising the object detection, apparatus of claim 1, generate a notification (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or Okajima: Abstract, [0024], [0033]-[0041], [0051]-[0058], [0065]-[0069], and FIG. 1-12: The driver may be notified by voice or alarm sound. For example, a message "Please check under the vehicle on the images." may be played when the images of the bottom 21 of the vehicle 20 and the surrounding area are displayed. Further, if a child or obstacle is detected by the above infrared detection capability or detection process, a message "A child or obstacle may be under your car. Please check." may be played. Playing such a message prevents the driver from overlooking the presence of a child or obstacle on the images and starting the vehicle 20 by mistake. Still further, if it is determined through a video recognition process that there is, for example, an obstacle under the bottom 21 of the vehicle 20 without displaying any images of the bottom 21 of the vehicle 20, only an alarm sound or message may be played. This contributes to reduced burden on the driver in terms of checking), except for the claimed limitations of the detection processor is further configured to measure the duration of the object within the scanning space.
However, it has been known in the art of vehicle design to implement the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification, as suggested by Arceo, which discloses the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification (Arceo: Abstract, column 2 lines 53-62, column 4 lines 7-53, and FIG. 1-3: The controller 28, for example, can then monitor a length of time that the secondary vehicle remains located in the blind spot alert area of the vehicle and then take appropriate action to control the 
Therefore, in view of teachings by Hoetzer, Brown, Wheeler, Okajima and Arceo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, Wheeler, and Okajima to include the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification, as suggested by Arceo. The motivation for this is to implement a known alternative method for detecting an existing object within a monitored area for a period of time before activating an alarm.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Pederson, US 2014/0270383 A1, discloses intelligent observation and identification database system.
Shapiro, US 2013/0093583 A1, discloses automotive panel warning and protection system.
Ahmad, US 2009/0211605 A1, discloses system and apparatus for automatic built-in vehicle washing and other operations.
Zimmermann et al., WO 2010/097251 A1, discloses method for detecting obstacles.
Abdulsada 2015 Underneath Vehicle Inspection Using Fuzzy Logic Subsumption and OpenCV Library.
Tian et al 2010 Robust detection of abandoned and removed objects in complex surveillance videos.
Wallin et al. discloses Laser-based Stand of Detection Of explosives a critical review.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684